DENIED and Opinion Filed February 10, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00322-CV

                       IN RE WILBERT NORWOOD STARKS, Relator

                   Original Proceeding from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-03474-2018

                              MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Carlyle
                                    Opinion by Justice Bridges
       Before the Court is relator’s petition for writ of mandamus in which he complains of the

trial court’s February 19, 2019 post-judgment sanctions order. To be entitled to mandamus relief,

a relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). “A sanctions order is appealable when the judgment is signed.” In re Smith, 192
S.W.3d 564, 569 (Tex. 2006) (orig. proceeding) (per curiam). Here, a final judgment was signed

on December 18, 2018, and relator filed a motion for new trial on December 31, 2018. As such,

relator has an adequate appellate remedy to seek review of the sanctions order
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE



190322F.P05




                                                  –2–